Citation Nr: 1010349	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-12 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to a compensable rating for residuals of a 
left eye injury.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from April 1944 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue concerning service connection for right ear hearing 
loss remanded herein is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The residuals of the Veteran's left injury are manifested 
by 20/20 vision in the left eye, without any pain or rest 
requirements or episodic incapacity; and, demonstrated loss 
of visual acuity, cataract, pseudoexfoliation, retinal 
thickening, and other findings are due to diagnoses that are 
not related to service.  

2.  The Veteran is not blind in his non-service-connected 
right eye.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
residuals of a left eye injury.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 4.79, Code 
6009 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in September 2008, prior to 
the initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
claims on appeal, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  This 
letter also provided information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained.  VA clinic records have 
been obtained.  No other VA or non-VA records have been 
identified.  Indeed, a July 2008 VA outpatient optometry 
report notes that the Veteran is a new patient.

A VA examination was obtained concerning in October 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's left eye 
disability since he was last examined.  See 38 C.F.R. § 
3.327(a) (2009).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate examination was conducted. VAOPGCPREC 
11-95.  

The Board finds the above VA examination reports to be 
thorough, complete, and adequate upon which to base a 
decision with regard to this claim.  The VA examiner had an 
opportunity to personally interview and examine the Veteran, 
and his report provides the information necessary to evaluate 
the Veteran's disability under the applicable rating 
criteria.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from 
when it is the factually accurate).

On his VA Form 9 dated in April 2009, the Veteran indicated 
that the October 2008 VA examiner had failed to consider 
field loss, pain or episodic incapacity.  The Board notes, 
however, that the examiner specifically did record detailed 
visual field findings and so did consider that aspect of the 
Veteran's eye disability.  Further, the examiner noted that 
that the Veteran denied having any headaches, flashes, or 
blackouts of vision, and seldom had diplopia without his 
glasses.  And there is no evidence that the Veteran has 
reported having any eye pain or other episodic incapacity, 
including on his VA Form 9.  As such, the Board finds that 
the examination was full and complete and adequately assessed 
the service-connected left eye disability.  

Further, as will be discussed in greater detail below, the VA 
examiner clearly indicated that the Veteran's current loss of 
visual acuity, cataract, pseudoexfoliation, retinal 
thickening, and other findings are due to diagnoses that are 
not related to service.  Most of the Veteran's current visual 
problems were instead related to his advanced age and a 
branch retinal vein occlusion that occurred in 2008.  No 
opinion was given as to the status (level of disability) of 
the Veteran's left eye prior to branch retinal vein 
occlusion.  However, aside from the Veteran's service 
treatment records, which included his discharge examination, 
there are no records documenting the status of his left eye 
prior to the occlusion.  Returning the matter to the examiner 
for an additional opinion would be a fruitless endeavor 
without there being records to consider.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Given the foregoing, the examination report is therefore 
deemed adequate for rating purposes.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.114 (2009).  

In this case, VA revised the criteria for evaluating eye 
disorders in December 2008.  Prior to December 10, 2008, 
residuals of an eye injury were to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  For visual acuity of 20/40 or better in each eye, a 
0 percent rating is assigned.  38 C.F.R. § 4.84a, Code 6009.  
Because the Veteran's right eye is not service-connected, the 
vision in that eye is taken to be normal, unless he is blind 
in that eye.  

Beginning December 10, 2008, the rating schedule provides for 
evaluation on the basis of either visual impairment due to 
the particular condition or on incapacitating episodes, 
whichever results in a higher evaluation.  With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months, a 40 percent rating is warranted.  A 20 
percent rating is assigned with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  With incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months, a 10 percent rating 
is appropriate.  38 C.F.R. § 4.79, Code 6009.  

In this case, in evaluating the Veteran's service-connected 
left eye disability, the RO considered both the old and the 
revised criteria in the statement of the case.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2009).  


Analysis 

The October 2008 VA examiner noted that the best corrected 
visual acuity in the Veteran's right eye was 20/80 and in the 
service-connected left eye was 20/400.  It was reported that 
the Veteran had recently been diagnosed with a branch retinal 
vein occlusion of the left eye secondary to the combined 
effects of chronic hypertension and atherosclerotic disease.  
In addition, the examiner reported average visual field 
contraction to 49 degrees in each eye.  Also diagnosed were 
age-related nuclear cataracts bilaterally.  The examiner 
stated that the Veteran's reduced visual acuities in his left 
eye were the result of combined cataracts with the branch 
retinal vein occlusion.  He further commented that none of 
the above were the result of or exacerbated by service.  The 
examiner noted that the Veteran's visual acuity was 20/20 in 
each eye at the time of discharge in 1946.  

In light of the October 2008 VA examiner's conclusion that 
the current loss of visual acuity in the Veteran's left eye 
is due to diagnoses which are not related to service and his 
notation that the last recorded visual acuity in that eye was 
20/20, the Board finds that the criteria are not met for a 
compensable rating on that basis under the old rating 
criteria.  Further, although the Veteran reported to a VA 
clinic examiner in June 2008 that he often had blood shot 
eyes and used Visine, that examiner also diagnosed allergic 
rhinitis.  Nevertheless, there is no evidence that the 
Veteran has complained of pain or of any other type of 
incapacity.  Therefore, the Board finds that the criteria are 
not met for a compensable rating for the left eye disability 
on any basis under the old rating criteria.  

The revised rating criteria, although worded differently, 
still provide that residuals of an eye injury are to be 
evaluated on the basis of either visual impairment due to the 
particular condition or on incapacitating episodes, whichever 
results in a higher evaluation.  The specific criteria for a 
compensable evaluation on the basis of loss of visual acuity 
did not change.  Therefore, for the same reasons as discussed 
above, the Board finds that the schedular criteria for a 
compensable rating are also not met on any basis under the 
revised rating criteria.  

In Mittleider v. West, 11 Vet. App. 181 (1998) the Court 
found that when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.  Here, as discussed, the 
VA examiner clearly that the Veteran's loss of visual acuity 
and left eye cataract were the result of his advanced age and 
post-service branch retinal vein occlusion.  Indeed, citing 
to the only evidence addressing the Veteran's visual acuity 
prior to the occlusion, the examiner noted that the Veteran 
had 20/20 vision.  In other words, the Veteran's current 
signs and symptoms of the left eye have been attributed to 
nonservice-related disabilities.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the Veteran's disability level.  There is no 
evidence that the Veteran has ever been hospitalized for 
treatment of his left eye disability since his separation 
from service.  Neither does the record reflect marked 
interference with employment, meaning above and beyond that 
contemplated by his current 0 percent schedular rating.  See 
38 C.F.R. § 4.1.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the Veteran's case outside the norm so as to 
warrant referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  





For all the foregoing reasons, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A compensable rating for residuals of a left eye injury is 
denied.  


REMAND

A VA clinic report dated in March 2004 indicates that the 
Veteran was being seen a "follow up" on his ears.  The 
examiner stated that the Veteran had been evaluated about a 
year previously for the sudden loss of hearing in his right 
ear.  Since that time, he had reportedly had no hearing in 
that ear.  No records of the previous evaluation are of 
record, however.  As there appears to be outstanding VA 
records pertinent to the Veteran's appeal, those records must 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)).

Further, relevant in this case is the fact that the November 
2008 rating decision granted service connection for left ear 
hearing loss but seems to have denied service connection for 
right ear hearing loss because of an intervening event.  The 
Veteran had sudden right ear hearing loss in 2003 that was 
likely due to an arterial occlusion.  Clearly, any hearing 
loss that may have been present in the Veteran's right ear 
prior to the recent sudden loss would be relevant in 
establishing service connection for that ear as well.  An 
additional medical opinion on this question is needed.



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
sources of treatment and examination for 
his hearing loss.  After obtaining any 
necessary authorizations request copies 
of the records of all treatment or 
examination identified by the Veteran 
that are not already of record.  A 
specific request should be made to obtain 
all inpatient and outpatient treatment 
records pertaining to the Veteran's 
hearing from the Fargo VA Medical Center 
prior to March 2004.  Associate with the 
claims file all records that are 
received.  Any negative 
development/response should be included 
in the claims file.  

2.  After all available records have been 
associated with the claims file, the RO 
should refer the case to an appropriate 
VA examiner for a medical opinion to 
address claim of service connection for 
right ear hearing loss.  The claims 
folder should be made available to the 
examiner for review.  The examiner must 
review the entire claims file to include 
available service treatment records and 
post- service treatment records.

The examiner should state whether it is 
as likely as not (a 50 percent 
probability or greater) that any hearing 
loss identified prior to the Veteran's 
2003 arterial occlusion, if such is 
identified, is related to his active 
service, to include in-service acoustic 
trauma.  Rationale for any stated opinion 
should be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, such 
should be stated along with rationale for 
that conclusion.

3.  Following the completion of the 
foregoing, VBA should readjudicate the 
Veteran's claim for service connection 
for right ear hearing loss.  If the claim 
is not granted to the Veteran's 
satisfaction, VBA should provide him and 
his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


